DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
                               
Reissue ADS
Applicant submitted a Corrected ADS without first having filed an ADS for the present reissue application. Additionally, the domestic priority section fails to properly indicate that this application is a continuation reissue of 15/836,885, which is a reissue of 8,100,365; and a reissue of 8,100,365. The ADS from the parent reissue application does not carry 

3PR Protest of 08-23-2019
	Third Party Requester (3PR) argues that original patent claim 20 of US Patent No. 8,100,365 invokes 112(6) because it failed to recite sufficient structures necessary to perform its claimed functions. The examiner disagrees. Original patent claim 20 does not require any processor at all to perform the claimed functions. Claim 20 provides for an aircraft having a whole-aircraft ballistic parachute. The ‘365 patent discloses in col. 4 line 58-col. 5 line 20 that an aircraft could receive a parachute deployment request directly from an occupant pulling the parachute deployment handle. One of ordinary skill in the art at the time of the invention would have recognized that an aircraft having a ballistic parachute attached to it inherently would have circuitry or connection structure connected between the handle and the parachute to sense or react to the handle having been pulled and deploy the parachute in response to the handle being pulled. Furthermore, the aircraft performing an action is a function which would be performed simply by the aircraft not be linked or incorporated to or with a computer system. Fig. 12 does not require a CPU/processor. Claim 20 does not require any processor performing any decision-making steps. 
	The PTO in the ‘474 reissue did not find that the aircraft had insufficient structure to perform the functions of original patent claim 20. The examiner in an interview merely posed the question relative to a reissue claim, not original patent claim 20.
	3PR states that the applicant filed the ‘474 reissue to correct the omission of processor in the original claims. That statement is false. The reissue declaration in the ‘474 reissue application stated that the reissue was correcting the error that claims 9 and 18 do not provide proper antecedent basis for “processor”. Claims 9 and 18 were dependent claims 
Accordingly, the examiner finds that new reissue claims 21-32 as amended on 02-04-2021 (one of three amendments after this protest was filed) are not broader in scope than those of original patent claim 20 as they contain at least all of the limitations in original patent claim 20. As will be pointed out below, all of the new reissue claims have been interpreted such that they do invoke 112(6), meaning that they also require the corresponding structure/algorithm for performing the claimed functions.

Reissue Declaration of 08-03-2019
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement is defective because the language cited in steps a and b are not found in any of the new reissue claims 21-32 (original patent claims 1-20 have all been canceled); and new reissue claim 31 does not remedy the error. Furthermore, the error statement fails to explain how the error makes the original patent wholly or partly inoperative or invalid.
Claims 21-32 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure/algorithm described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 
In independent claims 21, 25 and 29, the “aircraft configured to” language (using an autopilot to perform actions) requires a CPU or processor (unlike original patent claim 20). MPEP 2181 II B states  
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.

	Therefore, since the aircraft must include a CPU or processor to perform the claimed functions of claims 21-32, the above language invoking 112(6) includes the specific disclosed algorithm (software programming) for performing these functions in the claims. 
Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application, and 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
     	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not support the step of using the autopilot to increase altitude and decrease airspeed “if and only if” the airspeed exceeds the MSPDA or exceeds the reference parachute deployment airspeed. The original disclosure does not support this limitation and does not clearly and unequivocally disclose the newly claimed invention as a separate invention. Furthermore, the disclosure does not support the step of deploying the WABP while the aircraft is in a steep climb. 
     Therefore, claims 23, 27 and 29-32, which contain using the autopilot to increase altitude and decrease airspeed “if and only if” the airspeed 
     
Claims 23, 27 and 29-32 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claims 23, 27 and 29-32 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The specification fails to provide support for using the autopilot to increase altitude and decrease airspeed “if and only if” the airspeed exceeds the MSPDA or exceeds the reference parachute deployment airspeed, and the step of deploying the WABP while the aircraft is in a steep climb. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 23, the specification fails to provide support for the step of using the autopilot to increase altitude and decrease airspeed “if and only if” the airspeed exceeds the MSPDA. 
With respect to claim 27, the specification fails to provide support for the step of using the autopilot to increase altitude and decrease airspeed “if and only if” the airspeed exceeds the reference parachute deployment airspeed.

With respect to claim 31, the specification fails to provide support for the step of using the autopilot to increase altitude via a steep climb and decrease airspeed “if and only if” the airspeed exceeds the MSPDA.
With respect to claim 32, the specification fails to provide support for the step of using the autopilot to increase altitude via a steep climb and decrease airspeed “if and only if” the airspeed exceeds a RPDA> the predetermined speed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With respect to claims 21, 25 and 29, these claims are all hybrid claims. The preambles indicate the claims are drawn to a product (an aircraft); however, the aircraft is configured to perform a method whose method steps are all enumerated in each of these claims as well.  See MPEP §2173.05(p) II.  In particular, the claims are directed to neither a “process” or a “machine” but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C §101. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 21-32 to be drawn to either a product or process. Therefore in accordance with §2173.05(p) II which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant would not know whether creation (or importation) alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite.

	With respect to claims 21 and 22, it is unclear what the action is that is performed in line 13 of claim 21 if the airspeed does not exceed the MSPDA.
	With respect to claim 23, it is unclear what action is performed in line 13 of claim 21 if the autopilot is not used to increase altitude and decrease airspeed if the airspeed does not exceed the MSPDA. 

With respect to claims 25 and 26, it is unclear what the action is that is performed in line 13 of claim 25 if the airspeed does not exceed the RPDA.
With respect to claim 27, it is unclear what action is performed in line 13 of claim 25 if the autopilot is not used to increase altitude and decrease airspeed if the airspeed does not exceed the RPDA.
With respect to claim 28, it is unclear if the increasing the altitude is the same action performed in line 13 of claim 25, or is a different action.
With respect to claim 31, it is unclear what the action is that is performed in line 13 of claim 29 if the airspeed does not exceed the MSPDA.
With respect to claim 32, it is unclear what the action is that is performed in line 13 of claim 29 if the airspeed does not exceed the RPDA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POH (Cirrus Pilots Operating Handbook) in view of James-6,460,810.
With respect to claim 21, POH discloses an aircraft-Cirrus SR22 including a whole-aircraft ballistic parachute (WABP) coupled to the aircraft-Cirrus Airframe Parachute System (CAPS), a programmable  autopilot S-TEC System 30 Autopilot-7-88 or S-Tec System 55x Autopilot- operable to control pitch, roll and heading and capable of increasing altitude and decreasing airspeed of the aircraft-see Section 9 Supplements Section 1-General. POH also states that higher altitudes are better for parachute deployment (e.g. 2000 ft.); before deploying the parachute attempts should be made to slow the aircraft down and attain a wings-level upright attitude-pg 73, 467, 468. POH also states that while all reasonable efforts should be made to slow the aircraft to the minimum possible airspeed, if time and altitude are critical and/or ground impact is imminent the CAPS should be activated by pulling on the activation T-handle regardless of airspeed-3-22; pg 467-468. POH states that the max. airspeed for safe deployment of the WABP is 133 knots. 


it is the object of the invention to improve overall flight safety by providing a means capable of significantly reducing a skilled pilot's work load and/or eliminating or supplanting the piloting skills normally required to fly any manned or unmanned helicopter or aircraft equipped with an autopilot employing a digital flight control system. 

		Col. 6 lines 23-28.

	James discloses an autopilot operable to control the pitch, roll and heading of the aircraft, to increase altitude and reduce airspeed of the aircraft-col. 7,13-14; memories with machine-readable instructions-(pre-programmed software routines stored in PROM 73; and one or more processors-69, 71 configured to read and execute the instructions. James customizes its instructions governing the output of the processor to account for “Flight Laws” of the particular aircraft such that the pilot would be prohibited from executing unsafe flight operation. This would take into account the flight function or modes allowed or disallowed as being safe or unsafe, logical or illogical. The “Flight Laws” disclosed by POH include that when a parachute deployment is deemed necessary that the airspeed of the aircraft be reduced (make all reasonable efforts to slow the aircraft to the minimum possible airspeed), the wings be level, the altitude be increased (the chances of a successful parachute deployment increase with altitude and parachute activation at higher altitudes provides enhanced 
	Both POH and James cite as one of their objectives to provide a means by which an aircraft could have the ability to be flown safely by both a skilled and unskilled pilot. 
	Patent Owner’s (PO) own expert, Dr. Bartone, stated in his deposition (IPR 2019-01566 concerning RE47474) that at the time of the invention a POSITA would have known that the WABP “had operating limitations, such as maximum deployment airspeed, and that pilots would desire to place the aircraft within the parachute’s operating limitations before deploying the parachute”-pg 111-112 of Dr. Bartone’s deposition Cirrus Exhibit 1046. When asked if a pilot at that time would have known it was important to get the airspeed below the maximum deployment airspeed for the parachute, Dr. Bartone responded he thought a pilot would be aware of those limitations of the aircraft and systems; when asked if a pilot would have known one way to reduce airspeed would be to pitch up and reduce engine 

	It would have been obvious to have provided the autopilot of POH with one as disclosed by James as this would allow the autopilot to take over for the pilot in case the pilot were incapacitated, or to reduce a skilled pilot’s workload of the many flight maneuvers a skilled pilot might normally have to command. It would amount to merely automating a known checklist of flight functions normally accomplished by a skilled pilot when a flight situation presents itself that is deemed to require the deployment of a WABP. 	
 	It would have been obvious to one having ordinary skill in the art at the time of the invention that in programming James’s parachute deployment switch 6 and corresponding software instructions such that it would have been safe on an aircraft such as the Cirrus SR22 in POH, the POSITA would have followed James’s instructions to program the “Flight Laws” including the flight maneuvers for that aircraft into the switch 6 and software routines. A POSITA would have been motivated to make this combination to ensure that the desired pre-deployment and post-deployment actions would be automatically performed, even if the operator 
	There can be no dispute that it was well known in the art that an autopilot may function to both perform flight maneuvers and deploy a parachute-James col. 18 lines 28-41. James also discloses that the 6th switch is operable to provide an emergency shutdown/deploy parachute either in response to an action by the pilot which generates a parachute deployment request, or via a preprogrammed action, an aircraft may automatically initiate shut down procedures including deploying a WABP. 
	It would have been obvious to a POSITA to combine the POH’s aircraft components and instructions regarding manual actions to be taken before deploying a WABP, based on a decision to deploy a WABP, with James’ processor-based system for deploying a WABP and automatically performing such actions by an autopilot. “Thus, for the reasons discussed above, we find persuasive, and adequately supported, Petitioner’s assessment of what one of ordinary skill in the art would have taken from 
	In concert with the above combination it should be clear that given the top speed of the Cirrus SR22 is about 201 Knots, and the speed at which the aircraft should not exceed for safe parachute deployment is 133 knots, it is clear that the pre-programmed instructions regarding airspeed and safe WABP deployment would require that the processor would be operable to perform a step using a predetermined speed (a speed below 
	Additionally, the teachings of the combination constitutes a combination of familiar known elements using known methods that would yield predictable results and a POSITA would have a reasonable expectation of success in making the combination. 
 	Accordingly it is deemed obvious to a POSITA that the aircraft formed by the combining of POH and James produces an aircraft operable and configured to perform all of the recited steps/functions claimed in claim 21. 

MSPDA the deployment of the WABP would be “activated” in that the rocket would be commanded to fire to initiate the WABP deployment.
With respect to claim 23, it would have been obvious to increase the altitude and to decrease the airspeed if and only if the airspeed exceeded the MSPDA because if not, increasing the altitude to reduce the airspeed to ready the aircraft for WAPD would be unnecessary. 
	With respect to claim 24, the step of using the autopilot to increase the altitude of the aircraft via a steep climb is considered obvious because using the autopilot to increase altitude has already been found to be obvious. Therefore simply adjusting the angle of the climb to be “steep” would be obvious in the event it was determined by the aircraft systems  that a steep climb were necessary for safety and safe WABP deployment over and above a less steep climb.
 	With respect to claim 25, the only difference between it and claim 21 is that claim 25 calls for a reference parachute deployment airspeed 
	With respect to claim 26, see rejection of claim 22.
	With respect to claim 27, see rejection of claim 23.
	With respect to claim 28, see rejection of claim 24. 
	With respect to claim 29, see rejection of claims 21 and 24. Furthermore, it would have been obvious, after instructing the autopilot to increase altitude via a steep climb, to deploy the parachute while steeply climbing in the event that the plane achieves the altitude safe for WABP deployment during the steep climb. 
	With respect to claim 30, it would have been obvious that during the steep climb the airspeed of the aircraft would decrease.
	With respect to claim 31, it would have been obvious to increase the altitude via a steep climb and to decrease the airspeed if and only if the airspeed exceeded the MSPDA because if not, increasing the altitude to decrease the airspeed to ready the aircraft for WAPD would be unnecessary.
	With respect to claim 32, see rejection of claim 31. It would have been obvious that the autopilot would instruct the aircraft to increase 
*** It should be noted that in the event applicant were to amend the claims to further include the pull handle- 2nd pull (intelligence override interface), the examiner notes that the Bowen reference-US Pat. 4,480,807 clearly discloses such a feature-manual override 85 in col. 4 lines 8-42 where a central control system 80 receives input from an altimeter, an airspeed monitor and an attitude monitor in order to compare the present status to safe limits in order to determine if it is safe to deploy an aircraft parachute. However, the manual override may be used irrespective of the control inputs to deploy the aircraft parachute. 

Conclusion
	Claims 21-32 are rejected.
	Claims 1-20 have been canceled.

             				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /cew/
Conferee:  /GAS/